

116 HR 7026 IH: Rapid Testing for Communities Act of 2020
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7026IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Ms. DeGette (for herself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants for acquiring equipment and supplies capable of performing same-day clinical laboratory diagnostic testing in a point-of-care setting, and for other purposes.1.Short titleThis Act may be cited as the Rapid Testing for Communities Act of 2020. 2.Grants for same-day point-of-care clinical laboratory diagnostic testing in communitiesSection 2821 of the Public Health Service Act (42 U.S.C. 300hh–31) is amended—(1)by redesignating subsection (b) as subsection (c);(2)in subsection (c), as so redesignated—(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and moving the margin of each such redesignated subparagraph 2 ems to the right; and(B)by striking There are authorized to be appropriated to carry out this section and inserting the following:(1)In generalThere are authorized to be appropriated to carry out subsection (a);(3)by inserting after subsection (a) the following new subsection:(b)Grants for same-Day point-of-Care clinical laboratory diagnostic testing in communities(1)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible entities to assist such entities in acquiring legally-marketed equipment and supplies capable of performing same-day clinical laboratory diagnostic testing in a point-of-care setting.(2)EligibilityTo be eligible for a grant under paragraph (1), an entity shall—(A)be—(i)a hospital;(ii)a primary care facility;(iii)a clinic;(iv)a physician; or(v)another type of health care provider as the Secretary may define; and(B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(3)Use of fundsAmounts received through a grant under this subsection shall be used to purchase legally-marketed rapid diagnostic equipment and such materials as are necessary to administer, store, and process same-day clinical laboratory diagnostic testing in a point-of-care setting, including diagnostic and serological tests.(4)Amount of grantThe amount of a grant under paragraph (1) may not exceed $20,000.(5)Priority in making awardsIn awarding grants under paragraph (1), the Secretary shall give priority to eligible entities providing services to—(A)medically underserved populations (as defined in section 330(b)(3)) in rural areas; and(B)all other areas.; and(4)by adding at the end of subsection (c), as redesignated, the following new paragraph:(2)Authorization of Appropriations(A)In generalFor the purpose of carrying out subsection (b), there is authorized to be appropriated $500,000,000 for fiscal year 2020, to remain available until expended.(B)Administrative expensesOf the amount made available to carry out subsection (b) for any fiscal year, the Secretary may not use more than 5 percent of such amount for the expenses of administering this section..